              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF NEW YORK

Nuance Communications, Inc.,   :      CIVIL ACTION
                               :      NO. 16-5173
         Plaintiff             :
    v.                         :
                               :
International Business         :
Machines Corporation,          :
                               :
         Defendant.            :

                               ORDER

         AND NOW, this 27th day of February, 2020, it is hereby

ORDERED that this case will be LISTED for trial on March 16,

2020, at 9:30 a.m. in Courtroom 15A, U.S. Courthouse, 601 Market

Street, Philadelphia, Pennsylvania.



         AND IT IS SO ORDERED.



                         _s/Eduardo C. Robreno__
                         EDUARDO C. ROBRENO, J.
